Citation Nr: 0113106	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for a concussion with 
residual headaches, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran has submitted several DD Form 214s, showing 
active military service from July 1956 to February 1967.  
Information received from the National Personnel Records 
Center (MPRC) indicates that the veteran served on active 
duty from July 1956 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1999 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted an 
increased rating of 30 percent for a concussion with residual 
headaches.  

In December 2000, the Board remanded this case to the RO to 
ascertain whether the veteran desired a hearing before a 
Member of the Board.  In January 2001, the veteran submitted 
a form in which he expressed his desire to withdraw his 
request for a hearing before the Board.  Accordingly, 
development on this matter has been completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's concussion with residual headaches are 
currently manifested by complaints of frequent headaches with 
watering eyes.  

3.  The evidence does not show that headaches are manifested 
by very frequent completely prostrating attacks productive of 
severe economic inadaptability.  



CONCLUSION OF LAW

The criteria for an increased rating for a concussion with 
residual headaches are not met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. §§  3.321, 4.20, 4.124a 
Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on this claim. McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  VCAA § 3(a), at 2097-98 (to be codified at 
38 U.S.C. § 5103A).  VA is under an affirmative duty to 
obtain a claimant's pertinent service records.  The veteran's 
service personnel records are associated with the claims 
folder.  Hence, the Board finds that the duty to assist the 
veteran in obtaining service medical records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  VA treatment and examination reports 
dated from May 1975 to February 1999 have been received.  In 
addition, VA has a duty to assist the veteran in obtaining 
relevant treatment records referenced by the veteran.  
However, the evidence does not show that the veteran has 
referenced the existence of any relevant medical evidence 
that has not been associated with the claims folder.  As VA 
has secured all medical records that the veteran has 
identified pertinent to his claim, VA's duty to assist the 
claimant in this regard is satisfied.  See VCAA § 3(a), at 
2097-98 (to be codified at 38 U.S.C. § 5103A).  

In February 1999, the veteran was afforded a VA examination 
in conjunction with this claim.  Accordingly, those aspects 
of the "duty to assist" are satisfied.  The veteran has 
been advised of the evidence that would be necessary for him 
to substantiate his claim, by means of a statement of the 
case and a supplemental statement of the case that have been 
issued during the appellate process.  See VCAA § 3(a), at 
2096-97 (to be codified at 38 U.S.C. § 5103(a)).  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

Service connection for residuals of a head injury with 
recurrent headaches and fainting episodes was established by 
means of a September 1975 rating action as service medical 
records indicate that the veteran developed headaches 
secondary to sustaining a head injury when diving under a 
truck in Vietnam.  A 10 percent disability rating was 
assigned effective May 25, 1974.  In September 1977, the 
Board denied an increased rating for this disability.

On December 9, 1998, a claim for an increased disability 
rating for the veteran's headaches was received by the RO.  
By means of a March 1999 rating action, the RO awarded a 30 
percent evaluation for concussion with residual headaches 
(headaches), effective December 7, 1998; the date of 
treatment at a VA Medical Center (VAMC).  The veteran appeals 
this rating action and claims that his headaches are more 
severe than currently evaluated and that an increased 
disability rating is warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2000).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

When a condition is not listed in the Schedule, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  While concussion with 
residual headaches is not listed in the Schedule, these 
headaches are closely analogous to migraine headaches.  
Accordingly, the veteran's headaches secondary to trauma are 
currently evaluated under Diagnostic Code 8100 as analogous 
to migraines.  Under these criteria, the 30 percent 
disability rating currently in effect contemplates headaches 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 50 
percent disability rating contemplates headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a (2000).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  A December 1998 VA social work record indicates that 
the veteran reported that he was working construction but got 
sent home a month ago because of watering eyes such that he 
could not see to work.  He reported that the month prior to 
seeking treatment was the first time in approximately five 
years that he had experienced headaches.  He further reported 
that he applied for Social Security Retirement benefits two 
months prior to this treatment as he was going to turn 62 in 
February 1999.  

In January 1999, the veteran again sought treatment for 
headaches.  He reported ten headaches since his previous 
visit in December 1998.  The veteran's medication was 
changed.  

In February 1999, the veteran was afforded a VA examination 
for compensation and pension purposes.  The veteran reported 
that his headaches had become more frequent over the past 21/2 
months.  He stated that he had 1 to 3 headaches per day 
lasting for about 30 minutes, although sometimes lasting half 
a day.  He described a squeezing sensation involving his 
entire head, associated with mild nausea.  He denied 
throbbing pain.  He did not report vomiting, photophobia, 
phonophobia, or any focal neurological symptoms.  He took an 
unknown analgesic for his headaches and usually tried to sit 
or lie down when he got a headache.  Examination of his 
cranial nerves showed that his pupils were equal and reactive 
to light with full visual fields and extraocular movements.  
No papilledema, no facial weakness, no sensory loss, an 
intact gag reflex, and no tongue weakness were noted.  The 
veteran's strength and muscle tone were within normal limits.  
His pain, touch and proprioception were intact.  The 
impression was of post concussion muscle tension type 
headaches with normal neurological examination.  

At a hearing before an RO hearing officer conducted in June 
1999, the veteran reported that his headaches felt as though 
his head was in a vise with his eyes watering.  He reported 
that if his headaches occurred when driving, he would have to 
pull off to the side of the road and stop.  The frequency of 
these headaches varies with headaches every day, sometimes 
every other day, or sometimes twice a week.  He reported 
difficulty judging distances when having a headache.  He 
reported that he chose to take early retirement due to his 
headaches and back disability.  

After a review of the evidence, the Board finds that the 
criteria for an increased disability rating are not met.  
Despite the veteran's reports of frequent headaches, the 
evidence does not show his headaches are of such severity to 
result in completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  The evidence 
shows that he sought treatment for a headache on two 
occasions during the 1990s.  The Board notes that while he 
complained of headaches with a one month duration during his 
December 1998 treatment, he reported that he had filed for 
Social Security retirement benefits two months prior to 
seeking VA medical treatment.  Thus, although he stated 
during his RO hearing that he sought early retirement 
benefits due to his headaches, he had applied for these 
benefits prior to the onset of the headaches which, as 
indicated above, had an onset of one month prior to his 
December 1998 treatment.  The most recent medical evidence 
showing treatment for headaches prior to December 1998 is an 
October 1986 VA outpatient record showing complaints of 
occasional headaches.  

Based on the discussion above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for a concussion with residual 
headaches as the diagnostic criteria for an increased rating 
for this disability are not satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, § 4.124a 
Diagnostic Code 8100 (2000).

To reiterate, the Board acknowledges the veteran's 
contentions that his headaches have cause him to seek early 
retirement from work.  The record shows that the RO, in the 
March 1999 rating decision, considered referral of this case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1), but concluded that it 
was not appropriate.

The United States Court of Veterans Appeals (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.  While the veteran 
has stated that he has had to retire due to his headaches, he 
has not proffered corroborating evidence establishing that 
his case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).  On the contrary, 
although he reported headaches with over one month during a 
December 1998 VA treatment, he reported that he had not had a 
headache for five years prior to this episode.  According to 
the veteran, he filed for retirement benefits prior to the 
onset of headaches referenced in December 1998.  

Although the Board sympathizes with the veteran's 
difficulties due to his headaches, it is constrained to abide 
by VA regulations.  The Board has determined that an 
increased evaluation for the veteran's current concussion 
with residual headaches is not warranted and the 30 percent 
evaluation in effect encompasses a level of compensation for 
persistent symptoms due to this disorder, any functional loss 
that would result from this disorder, and for any impairment 
in earning capacity due to these symptoms and functional 
loss.

As the evidence does not support a rating greater than 30 
percent for the veteran's headache disorder; his claim must 
be denied.



ORDER

An increased disability evaluation for a concussion with 
residual headaches, currently evaluated as 30 percent 
disabling, is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

